DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8100600 to Blum (hereinafter “Blum”).
-From Claim 11: Blum discloses a connecting element (18 and 22, connected by screw 70) for connecting at least two profile elements 10, 14, wherein the connecting element is rotatable about an axis of rotation in order to produce a clamping force, the connecting element comprising:
at least one first connecting portion 18 and at least one second connecting portion 22, which are each configured to be received in one of the profile elements;
wherein the first connecting portion has at least one first clamping face 54, wherein the at least one first clamping face is configured with a predetermined clamping contour;
wherein the second connecting portion has at least one second clamping face 82, wherein the first clamping face faces the second connecting portion and the second clamping face faces the first connecting portion; and
wherein the first connecting portion and the second connecting portion are so configured that the profile elements connected by means of the connecting element extend obliquely relative to one another or crosswise (See e.g., Fig. 1).
-From Claim 12: Blum discloses wherein the second connecting portion 22 is so configured that the second connecting portion can be received in a reception 46 in one of the two profile elements via a press fit.
-From Claims 13 and 14: Blum discloses wherein there is formed on the second connecting portion 22 at least one projection 78 for support on a reception of one of the profile elements.
-From Claims 15-18: Blum discloses wherein the at least one first clamping face 54 and the at least one second clamping face 82 form between them at least one clamping channel for clamping a portion of one of the profile elements. (See e.g., Fig. 5)
-From Claims 19-22: Blum discloses wherein the second connecting portion 22 has at least one support face (shown below) which is configured to support the second connecting portion at the reception of one of the profile elements.

    PNG
    media_image1.png
    508
    689
    media_image1.png
    Greyscale

Reproduced from Blum (Examiner Annotated)
-From Claim 23: Blum discloses wherein there is arranged between the first connecting portion and the second connecting portion at least one bearing portion 70 which has a third clamping face and a fourth clamping face (shown below).

    PNG
    media_image2.png
    843
    848
    media_image2.png
    Greyscale

Reproduced from Blum (Examiner Annotated)
-From Claim 24: Blum discloses wherein … the at least one second clamping face 82 and the fourth clamping face (“FOURTH” above) define between them at least one second clamping channel (62).
-From Claims 25 and 26: Blum discloses wherein the second clamping face 82 of the second connecting portion is configured with a predetermined clamping contour.
-From Claims 27 and 28: Blum discloses wherein the clamping contour of … the first connecting portion … has at least one selected from the group comprising a bend and an undercut 62.
-From Claims 29 and 30: Blum discloses wherein the at least one connecting element is received with its second connecting portion in the reception of the at least one profile element via a press fit. (See e.g., Fig. 1)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        12/1/2022